DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “the swinging part is provided with a mounting hole that passes through the suspension rod in the longitudinal direction” in claim 25, lines 3-4 is unclear. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2002330668A) in view of Ninomiya (JP 2003289759, machine translation attached).
Regarding claim 1, Hayakawa discloses a lure (1) comprising: a body (1a) having a cavity (Fig. 1, space inside (1a)); and a swinging part (6) movably mounted in the body (1a) so that the swinging part is oscillating in the cavity after the lure changes from a moving state to a stopped state (paragraph [0012] of machine translation; Figs. 1 and 2), the swinging part (6) having a plate shape (Figs. 1 and 2; paragraph [0012] of machine translation), the swinging part (6) including a reflector that is configured to emit light received from outside of the body (paragraph [0017] of machine translation discloses “flap weight body 6 is formed by a light reflector”), the body being configured such that the light emitted from the swinging part is visible to the outside of the body (paragraph [0017] of machine translation discloses “body 1a is formed of a translucent material”). 
Hayakawa does not explicitly disclose a flat plate shape, the plate being wedge shaped with flat sides (paragraph [0012] of machine translation). 
Ninomiya teaches a flat plate shaped swinging part (Figures). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the swinging part of Hayakawa to the flat plate shape as taught by Ninomiya in order to reduce manufacturing costs. 
Regarding claim 4, Hayakawa as modified by Ninomiya teaches (references to Hayakawa) wherein the swinging part (6) extends in a longitudinal direction of the body 
Regarding claim 23, Hayakawa as modified by Ninomiya teaches (references to Hayakawa) further comprising a suspension rod (8) extending inside the cavity, the swinging part (6) being attached to the body (1a) by suspending the swinging part (6) from the suspension rod (8)(Figs. 1 and 2, paragraph [0012] of machine translation). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2022330668A) in view of Ninomiya (JP 2003289759, machine translation attached) and further in view of Bercz et al. (US 3762092).
Regarding claim 3, Hayakawa as modified by Ninomiya is silent about wherein the swinging part includes a fluorescent body. 
Bercz et al. teaches a part includes a fluorescent body (22a and 22b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lure of Hayakawa modified by Ninomiya to include an interior fluorescent body emitting light as taught by Bercz et al. for the swinging part in order to obtain a high fish-collecting effect such as multi-color emission (Bercz et al.: col. 4, lines 1-12).
Claims 20-22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2022330668A) in view of Ninomiya (JP 2003289759, machine translation attached) and further in view of Atkinson (US 4380132).
Regarding claim 20, Hayakawa as modified by Ninomiya is silent about further comprising a spring attaching the swinging part to the body.
Atkinson teaches a spring (30) attaching the swinging part (34) to the body (12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lure of Hayakawa modified by Ninomiya to include a spring attaching the swinging part to the body as taught by Atkinson in order to provide further oscillation for the purpose of attracting fish.  
Alternatively, regarding claim 20, Hayakawa as modified by Ninomiya teaches a wire rod (8) attaching the swinging part (6) to the body. However, Hayakawa as modified by Ninomiya is silent about the wire rod (8) being a spring. 
Atkinson teaches a spring (30) attaching the swinging part (34) to the body (12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire rod of Hayakawa as modified by Ninomiya to include a spring as taught by Atkinson in order to allow the swinging part to have more movement in additional directions to further attract fish. 
Regarding claim 21, Hayakawa as modified by Ninomiya and Atkinson teaches (references to Atkinson) wherein the spring (30) is suspended from the body (12), and the swinging part (34) is suspended from a lower end of the spring (The broadest reasonable interpretation of the term “lower end” would include a free end, or unsecured end, of a spring. The swinging part (34) is suspended from the free end of the spring in Fig. 3; col. 2, lines 20-28). As mentioned above in the first presented rejection of claim 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lure of Hayakawa modified by Ninomiya and Atkinson to include a spring attaching the swinging part to the body as 
Regarding claim 22, Hayakawa as modified by Ninomiya and Atkinson teaches wherein the spring (modified wire rod (8) of Hayakawa with the spring wire (30) material of Atkinson) extends in a longitudinal direction of the body (Hayakawa: Fig. 1), two ends of the spring are fixed to the body (Hayakawa: paragraph [0011] of machine translation), and the swinging part (Hayakawa: (6)) is suspended from the spring. As mentioned above in the alternative rejection of claim 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wire rod of Hayakawa modified by Ninomiya and Atkinson to include a spring wire as taught by Atkinson in order to allow the swinging part to have more movement in additional directions to further attract fish.  
Regarding claim 29, Hayakawa as modified by Ninomiya and Atkinson teaches (references to Atkinson) wherein the spring is a coil spring (Figs. 2 and 3; (30); col. 2, lines 63-65 discloses that the spring (30) may be a coil spring). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2022330668A) in view of Ninomiya (JP 2003289759, machine translation attached) and further in view of Rossman (US 6158161).
Regarding claim 24, Hayakawa as modified by Ninomiya is silent about wherein a contact portion between the swinging part and the suspension rod has a knife-edge shape. 
Rossman teaches a contact portion between the swinging part and the suspension rod has a knife-shape (Fig. 8; col. 5, liens 35-41, contact portion between .   
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2022330668A) in view of Ninomiya (JP 2003289759, machine translation attached) and further in view of Hair et al. (US 2008/0000141).
Regarding claim 25, Hayakawa as modified by Ninomiya discloses wherein the suspension rod (8) extends in a longitudinal direction of the body (Fig. 1), the swinging part (6) is provided with a mounting hole (6d) that passes through the suspension rod (8) in the longitudinal direction (Figs. 1 and 2)(As mentioned above, lines 3-4 of claim 25 are unclear. As best understood it is examined as the mounting hole runs through the swinging part in the longitudinal direction), the swinging part is attached to the body (1a) by passing the suspension rod (8) through the mounting hole (6d).
Hayakawa as modified by Ninomiya is silent about an upper surface of the mounting hole has a top portion that projects downward. 
Hair et al. teaches an upper surface of the mounting hole (30) has a top portion that projects downward (Figs. 3 and 5; protrusions (35-38) extend downward towards the shaft (11) from a surface of the hub (30)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting hole of Hayakawa modified by Ninomiya to include projections in . 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2022330668A) in view of Ninomiya (JP 2003289759, machine translation attached) and further in view of Reynolds (US 2011/0010984).
Regarding claim 26, Hayakawa as modified by Ninomiya is silent about the lure further comprising a hanger swingably attached to the body, the swinging part being suspended from the body via the hanger. 
Reynolds teaches a lure (100) further comprising a hanger (17) swingably attached to the body, the swinging part (36) being suspended from the body via the hanger (17) (Fig. 5; paragraphs [0099] and [0110]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lure of Hayakawa modified by Ninomiya to include a hanger that the swinging part attaches to as taught by Reynolds in order to increase movement of the swinging part within the lure body to create more of an attractant for fish. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2022330668A) in view of Ninomiya (JP 2003289759, machine translation attached) and further in view of Fisher (US 2871608).
Regarding claim 27, Hayakawa as modified by Ninomiya is silent about the lure further comprising a magnet, and the swinging part being attached to the body via the magnet. 
Fisher teaches a lure comprising a magnet (16), and the swinging part (20) being attached to the body via the magnet (16) (Fig. 4; col. 1, lines 57-63, the arm (20) is . 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (JP 2022330668A) in view of Ninomiya (JP 2003289759, machine translation attached) and further in view of Dugger, II (US 2005/0034349, hereinafter “Dugger”).
Regarding claim 28, Hayakawa as modified by Ninomiya is silent about wherein the cavity interior is depressurized relative to atmospheric pressure. 
Dugger teaches wherein the cavity interior is depressurized relative to atmospheric pressure (claim 36). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cavity interior of Hayakawa modified by Ninomiya to be depressurized as taught by Dugger in order to increase the longevity of the fishing attracting movement produced by the swinging part (Dugger: claim 36). 
Response to Arguments
Applicant's arguments filed 9/9/2021 have been fully considered but they are not persuasive. 
With respect to claim 1, Applicant argued that: Hayakawa’s weight body (4) does not oscillate, therefore Hayakawa does not meet an integral limitation of the claim. In addition, applicant argued that Hayakawa’s weight body (4) dictates the movement of the lure so lure cannot be in a stopped state unless the weight body stops swinging. Applicant further argued that the combination of Hayakawa and Atkinson would render Hayakawa unsatisfactory for intended purpose since with a spring, the weight body (4) is unable to move back and forth along the wire rod (8) as intended. Therefore, Applicant asserts that one skilled in the art would not have found it obvious to combine Hayakawa and Atkinson as proposed. 
The Examiner respectfully disagrees. The weight body (4) of Hayakawa was not used as the swinging part in the rejection. The swinging part, flap weight body (6), does oscillate per paragraph [0012] of the machine translation. Therefore, the prior art meets the limitation. 
In response to applicant’s argument that the weight body (4) dictates the movement of the lure so the lure cannot be in a stopped state, the examiner notes that once again, the weight body (4) was not used as the swinging part of the rejection. The fixed weight body (4) actually helps to stabilize the lure itself. The swinging part (6) oscillates when the lure is cast and when the lure is stopped before being pulled again. The broadest reasonable interpretation of the claim can be interpreted as the lure changing from a moving state (thrown/pulled) to a transition stopped state (no movement from user). Therefore, the prior art meets the limitation. 
In response to applicant’s argument that the spring of Atkinson would be unsatisfactory for the intended purpose of Hayakawa, examiner notes that the spring in Atkinson can perform the same function as the wire rod (8) in Hayakawa. Furthermore, the spring (30) in Atkinson, can be any type of spring such as a wire spring, coil spring, 
Regarding applicant’s arguments that the remaining dependent claims are patentable for the same reasons as claim 1, claims 3 and 4 remain rejected and new claims 20-29 are rejected for depending upon a rejected claim as set forth above.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Pierce (US 2737750) and Ito (US 2016/0309687) teach flat sheets for reflecting light within the interior of a lure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
 /PETER M POON/ Supervisory Patent Examiner, Art Unit 3643